Title: Elizabeth Smith Shaw to Abigail Adams, 5 December 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Ever dear Sister
      Haverhill Dec. 5 1784
     
     I have not seen your Letter to Sister Cranch as yet, and cannot tell how you like your present Situation—the People—their Language—nor their manners. But I suppose all “is sweet” now the dear chosen Partner is by. I think I will not allow Cousin Nabby to be a proper Judge. She will pardon me I hope. She views things through an unpleasing medium—she neither feels, nor wishes to be interested in the Objects arround her. Mr. Thaxter says she cannot be more disgusted with European manners than he was at first, but before he returnd they became familar, and much more agreeable to him. What will not Use, and Custom do?
     Your Sons enjoy a fine state of Health, and are very happy in an addition to their Uncles Scholars, a Samuel Walker of Bradford—a very clever obliging Lad, he has a something that seems as if he was Billy Cranch, he is very attentive to all of us, which I did not expect, considering he never was used to polite Company. But there is a natural Benevolence in some tempers, and they cannot help being polite—for Politeness is nothing more, than acquired benevolence, displaying itself under certain modifications.
     There is a Mr. Le Blanch, who keeps a dancing School in Madam Bernards House. He has 1 and 20 Scholars, and your two Sons, and Betsy Smith attend him upon tuesday in the afternoon, and Wednesday in the forenoon. I thought it would be a fine Opportunity for Your Children, which you would rejoice in, and so we ventured to send them, but not without consulting Dr. Tufts upon it. The Charge is 2 Dollars entrance and five Dollars a quarter, he will keep two quarters.
     Mrs. Marsh is confined, poor Lady, with a bad humour in her Legs. Judge Seargants Family are well. Miss Peggy White seems more chearful, and composed—I hope will soon recover. But how are her Parents dissappointed, how are their pleasing prospects of their Daughters usefulness dashed to pieces. When I was at Braintree I went to see your Mother Adams. She wept plentifully at the mention of her absent Children, fears she shall never live to see you all again.
     Write to me my dear Sister as often as You can. If it is but a line it will do me good. Mr. Shaw desires you would accept his most affectionate Regards. If you should have an Opportunity to procure me some Lace I wish you would not forget it. I fear you will not be able to read this wretched scrawl, but it must go, for Mr. Thaxter sups here this Eve upon the remainder of Thansgiving Pyes, and tomorrow he is going upon a visit to his Friends at Hingham and will take this with him. May it have a safe, and speedy conveyance, to a beloved sister, from a most affectionate One
     
      Eliza Shaw
     
     
     
      Our best regards attend Mr. Adams, Yourself—Your Son and Daughter. Betsy Smith, my little ones send their duty to Aunt, and thank her for their Book.
     
    